FILED
                             NOT FOR PUBLICATION
                                                                               OCT 14 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


GLADIS AMANDA HERRERA-                           No.   18-73505
PERDOMO; et al.,
                                                 Agency Nos.         A209-156-527
              Petitioners,                                           A209-156-528
                                                                     A209-156-529
 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted October 7, 2020**
                                Seattle, Washington

Before: CALLAHAN and CHRISTEN, Circuit Judges, and RAKOFF,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
      Petitioners Gladis Amanda Herrera-Perdomo and her two minor children

petition for review of the Board of Immigration Appeals’ (BIA) order dismissing

their appeal of an Immigration Judge’s decision denying asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). We have

jurisdiction pursuant to 8 U.S.C. § 1252(a). We review de novo the BIA’s

determinations on questions of law and mixed questions of law and fact. Cordoba

v. Holder, 726 F.3d 1106, 1113 (9th Cir. 2013). We review for substantial

evidence the BIA’s factual findings. Bringas-Rodriguez v. Sessions, 850 F.3d

1051, 1059 (9th Cir. 2017). We deny the petition in part and dismiss in part.

      1. Initial notices to appear need not include the time and date of the removal

hearing to vest the Immigration Court with jurisdiction. Karingithi v. Whitaker,

913 F.3d 1158, 1159–62 (9th Cir. 2019). Pereira v. Sessions, 138 S. Ct. 2105

(2018) simply has no application to claims arising from these circumstances.

Karingithi, 913 F.3d at 1161. We deny petitioners’ claim-processing argument

because it was not timely raised. See United States v. Sadler, 480 F.3d 932, 940

(9th Cir. 2007) (“Absent a timely and otherwise appropriate invocation of an

inflexible but not jurisdictional claim-processing rule, we are not obliged to

enforce the rule.”).




                                          2
      2. The record shows that Herrera-Perdomo twice moved out of her in-laws’

home where she lived with her husband; she only cohabitated with her husband for

a year at most; and there was no evidence that her husband or his family tried to

prevent her from leaving. Further, she testified that her husband did not provide

financial support for their children and that she chose not to pursue a divorce due

to the cost. Substantial evidence supports the BIA’s determination that Herrera-

Perdomo did not establish she was unable to leave her relationship. Accordingly,

she did not establish that she was a member of the proposed social group “married

Honduran women who are unable to leave their relationship.” We need not reach

whether the proposed social group is cognizable.

      3. Substantial evidence supports the BIA’s conclusion that petitioners failed

to show that “witnesses who report domestic violence” is a cognizable particular

social group. “‘Social distinction’ should be determined through a case-by-case,

‘evidence-based inquiry as to whether the relevant society recognizes [the]

proposed social group,’” Conde Quevedo v. Barr, 947 F.3d 1238, 1242 (9th Cir.

2020) (quoting Pirir-Boc v. Holder, 750 F.3d 1077, 1084 (9th Cir. 2014)), and the

record here contains no evidence tending to show that Honduran society views

“witnesses who report domestic violence” as a distinct social group.




                                          3
      4. Petitioners failed to exhaust claims relating to the other social groups

they propose for the first time before this court, and we dismiss this portion of the

petition for lack of jurisdiction. 8 U.S.C. § 1252(d)(1); Abebe v. Mukasey, 554

F.3d 1203, 1208 (9th Cir. 2009) (en banc) (per curiam) (holding that a petitioner

fails to exhaust claims not raised in a brief before the BIA).

      5. The BIA’s denial of CAT relief was supported by substantial evidence

because petitioners did not show that the Honduran government would consent or

acquiesce to any torture of petitioners. Zheng v. Ashcroft, 332 F.3d 1186, 1188

(9th Cir. 2003) (quoting 8 C.F.R. 208.18(a)(1)). The record evidence shows that

Herrera-Perdomo successfully obtained a restraining order against her husband,

she went to court to force her husband to pay off credit card debt he had incurred in

her name, and she initiated but did not complete legal action to force her husband

to pay child support. On this record, the BIA did not err by concluding that

petitioners did not show that the government would consent or acquiesce to torture.

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                           4